Name: Commission Regulation (EEC) No 3435/81 of 1 December 1981 amending Regulation (EEC) No 857/78 establishing the list of pigmeat products eligible for the advance fixing of export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 346/ 14 Official Journal of the European Communities 2 . 12 . 81 COMMISSION REGULATION (EEC) No 3435/81 of 1 December 1981 amending Regulation (EEC) No 857/78 establishing the list of pigmeat products eligible for the advance fixing of export refunds is no longer justified ; whereas Regulation (EEC) No 857/78 should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2 ), and in particular Article 15 (6) thereof, Whereas Commission Regulation (EEC) No 857/78 established the list of pigmeat products eligible for the advance fixing of export refunds (3 ) ; whereas advance fixing of the refund for certain meat preserves and preparations is not possible in the case of export to the United States of America, including Puerto Rico ; whereas in the present market situation this exclusion In the Annex to Regulation (EEC) No 857/78 foot ­ note (a) and the references thereto are hereby deleted . Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 December 1981 . For the Commission Poul DALSAGER Member of the Commission ( ! ) OJ No L 282, 1 . 11 . 1975, p . 1 . (2 ) OJ No L 307, 18 . 11 . 1980 , p . 5 . (3) OJ No L 116, 28 . 4 . 1978 , p . 15 .